Case: 16-10549    Date Filed: 10/18/2016   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-10549
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:15-cv-62602-WPD



HERMON TYWON WILLIAMS,

                                                              Plaintiff-Appellant,

                                       versus

JUDGE ELIZABETH A. SCHERER,
Broward County Courthouse,
17th Judicial Circuit Court, in
and for Broward County, State of Florida,

                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (October 18, 2016)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-10549      Date Filed: 10/18/2016   Page: 2 of 3


       Hermon Williams appeals pro se from the dismissal of his 42 U.S.C. § 1983

civil-rights action, filed in federal district court, for money damages against Judge

Elizabeth Scherer, the presiding judge in two criminal cases against Williams in

Florida state court. Williams’s complaint alleges violations of his constitutional

rights arising out of several of Judge Scherer’s decisions in his criminal cases,

including the denial of his request to represent himself. The district court, acting

sua sponte, found that Judge Scherer was entitled to judicial immunity and so

dismissed the complaint, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       Because Williams proceeded in forma pauperis, his complaint was subject to

28 U.S.C. § 1915, which authorizes the district court to dismiss a complaint at any

time if the court determines that the action is frivolous, malicious, fails to state a

claim upon which relief may be granted, or “seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). We review a

district court’s sua sponte dismissal for failure to state a claim under

§ 1915(e)(2)(B)(ii) de novo, viewing the allegations in the complaint as true.

Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003). We liberally construe the

filings of pro se litigants. Id.

       A judge is absolutely immune from § 1983 claims for damages based on

judicial acts, unless the judge acted in the clear absence of jurisdiction. Sibley v.

Lando, 437 F.3d 1067, 1070 (11th Cir. 2005); see Forrester v. White, 484 U.S.


                                           2
                 Case: 16-10549       Date Filed: 10/18/2016      Page: 3 of 3


219, 227, 108 S. Ct. 538, 544 (1988).               Whether the act complained of is a

“judicial” one depends on whether it is a function normally performed by a judge

and whether it was performed in a judicial setting. Scott v. Hayes, 719 F.2d 1562,

1564–65 (11th Cir. 1983) (noting four factors relevant to this inquiry). Immunity

applies even if the judge’s acts are in error, are malicious, or are in excess of

jurisdiction. Sibley, 437 F.3d at 1070. Further, § 1983 may not be used a device

for collateral review of state-court judgments. Id.

       Judge Scherer is entitled to judicial immunity from Williams’s § 1983 suit

for money damages.           All of Judge Scherer’s challenged actions—denials of

Williams’s pro se motions in pending criminal cases before the judge—plainly

were judicial acts, and Williams has not put forth any allegations or reasons to

indicate that Judge Scherer acted in the clear absence of jurisdiction. See id.

Williams cannot litigate the merits of his criminal cases through a § 1983 action in

federal court.     Accordingly, the district court properly dismissed sua sponte

Williams’s § 1983 action.1

       AFFIRMED.




       1
         While judicial immunity is an affirmative defense that normally must be pled, and it
was not in this case, “dismissal is available, as in this case, when the defense is an obvious bar
given the allegations.” Sibley, 437 F.3d at 1070 n.2; see also 28 U.S.C. § 1915(e)(2)(B)(iii)
(authorizing sua sponte dismissal where the action “seeks monetary relief against a defendant
who is immune from such relief”).
                                                3